                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 1 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 2 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 3 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 4 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 5 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 6 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 7 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 8 of 29
                                                    See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 9 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 10 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 11 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 12 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 13 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 14 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 15 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 16 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 17 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 18 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 19 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 20 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 21 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 22 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 23 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 24 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 25 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 26 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 27 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 28 of 29
                                                     See Exhibit 3 - Schedule A/B, #64




20-10616 - #104-3 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 3 Pg 29 of 29
